ITEMID: 001-22153
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: EID v. ITALY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Edward Eid, was born in 1958 and lives in Toledo (United States of America). He has double nationality (American and Lebanese).
The facts of the case, as submitted by the applicant, may be summarised as follows.
On 29 August 1996 the applicant was arrested in Italy in execution of a warrant issued by the Michigan District Court on 5 November 1993. The applicant had been sentenced in the United States to forty-six months’ imprisonment for drug smuggling and money laundering.
A hearing before the Rome Court of Appeal was scheduled for 31 August 1996. On that occasion the applicant was assisted by a lawyer and an interpreter.
By an order of 31 August 1996, the Rome Court of Appeal validated the applicant’s arrest and placed him in detention with a view to extradition. It observed that the American authorities had declared their intention to apply for the applicant’s extradition according to the Bilateral Extradition Treaty between Italy and the United States of America (signed on 13 October 1983 and ratified by Italian law n° 225 of 26 May 1984). Taking into account the fact that the applicant had absconded for at least three years, the Court of Appeal considered that a restrictive measure was necessary to prevent him from fleeing pending trial. This decision was served on the applicant on 18 September in its Italian version only.
In the meantime, on 4 September 1996, the applicant was heard by a magistrate of the Rome Court of Appeal. He declared that he did not accept extradition to the United States.
On 14 October 1996 the applicant personally introduced a claim for immediate release before the Rome Court of Appeal. This claim, drafted in Italian, was based on Article XII of the Bilateral Extradition Treaty, according to which the provisional arrest of a person to be extradited should be revoked if an extradition request was not lodged with the competent executive authority within a forty-five day time-limit.
By an order of 16 October 1996, the Rome Court of Appeal dismissed the applicant’s claim. It observed that on 12 October 1996 the American authorities had filed with the Ministry of Foreign Affairs a request for the applicant’s extradition. The time-limit laid down in Article XII of the Bilateral Extradition Treaty had therefore been complied with. This order was served on the applicant on 29 October 1996.
On 9 November 1996 the applicant appealed on points of law. He alleged that the term “executive authority” contained in Article XII § 4 of the Bilateral Extradition Treaty could not be understood as a reference to the Ministry of Foreign Affairs, and considered that the request for his extradition should have been lodged with the Ministry of Justice or with the Court of Appeal itself. He also maintained that there was no evidence that the extradition had actually been requested.
The result of this appeal is not known.
On 17, 23, 28, 29 and 31 October, as well as on 2, 4, 5 and 9 November 1996, the applicant personally lodged a number of claims, drafted in English, with the Rome Court of Appeal. Invoking inter alia Articles 3, 5 § 2, 6 § 3 (a) and (d) of the Convention, he alleged that his arrest and detention were tantamount to torture or inhuman treatment, that none of the official documents concerning his deprivation of liberty had been translated into English and that he should be immediately released. He also observed that the doctor attached to the prison was unable to deal with his nerve, back and chronic ulcer problems and requested a visit from a specialised doctor, assisted by an interpreter, or a transfer to a private hospital for clinical tests. The applicant also requested the attendance and examination of a number of witnesses who could have testified that the United States wished to punish him by reason of his political beliefs.
On 11 November 1996 the applicant, relying inter alia on Articles 6 § 3 (b), (c) and (e) and 14 of the Convention, requested permission to defend himself in person, to have adequate time and facilities for the preparation of his defence, to have the free assistance of an interpreter and not to be discriminated against on grounds of language and national origin.
By an order of 12 November 1996, the Rome Court of Appeal declared the applicant’s claims inadmissible as they had been drafted in a foreign language. It observed that, according to the relevant provisions of the Code of Criminal Procedure (hereinafter the “CCP”), a person should be assisted by an interpreter at the trial hearing and that the only material which should be translated was that addressed to the person to be extradited or made in front of him or her by the authorities. No free translation was provided when, as in the present case, the person to be extradited was addressing, almost on a daily basis, various different claims to the judicial authorities. In any case, the person to be extradited was entitled, under Italian law, to the assistance of an Italian-speaking lawyer and/or to the consular assistance of his or her own Embassy. On 29 November 1996 this decision was served on the applicant in its Italian and English versions.
On 11 December 1996 the applicant appealed on points of law to the Court of Cassation against the order of 12 November 1996, which he considered to be discriminatory in nature and based on a misinterpretation of the CCP and the Convention. He also alleged that he had never been offered consular assistance from the United States Embassy. The result of this appeal is not known.
In the meantime, on 26 November 1996 the applicant personally introduced a claim, drafted in Italian, before the Rome Court of Appeal. He requested the appointment of a lawyer, the assistance of an interpreter and the translation of the Criminal Code (hereinafter, the “CC”), of the CCP and of all the documents received up to then.
By an order of 3 December 1996, the Rome Court of Appeal rejected this claim, pointing out that the applicant had already been provided with an English translation of all the relevant legal acts and that an interpreter had been appointed for the hearing on extradition scheduled for 19 December 1996. It also observed that the applicant was already assisted by a lawyer of his own choosing, who had a thorough knowledge of the Italian language. Italian law did not provide for the translation of the CC or the CCP. This decision was served on the applicant in English.
The hearing scheduled for 19 December 1996 was postponed. On 30 January 1997, the Rome Court of Appeal requested the American authorities to provide evidence showing that the charges against the applicant were not time-barred.
The hearing on the extradition request before the Rome Court of Appeal was scheduled for 17 April 1997. A copy of the summons for trial was served on the applicant in its English version. At the public hearing the applicant declared that the real aim of the extradition was to persecute him because of his political opinions.
By a judgment of 17 April 1997, filed with the registry on 12 May 1997, the Rome Court of Appeal ruled in favour of the applicant’s extradition in relation to the charge of financial transaction of goods originating from drug trafficking. It observed that the applicant had been convicted in the United States (on the basis, inter alia, of his confession) only for that crime and not, as wrongly indicated in the order of 31 August 1996, for drug trafficking. As to the merits of the request, the Court of Appeal noted that, according to the relevant provisions of the Bilateral Treaty, the American authorities had provided a copy of the applicant’s conviction and of the subsequent warrant for his arrest, a full description of the facts for which the extradition was requested and of their legal qualification in the American system. Moreover, nothing in the file showed that the extradition was aimed at persecuting the applicant on racial, religious or political grounds. As regards the alleged time-bar on the charge, it appeared from the documents produced by the American authorities that United States law prohibited the execution of a penalty only if the formal accusation was made more than five years after the date on which the offence had allegedly been committed. However, the crime for which the applicant’s extradition was requested had been committed on 19 February 1988, while the formal indictment had been issued on 1 February 1993. Therefore, the five year time-limit had not expired.
On 6 June 1997, this judgment was served on the applicant in its Italian and English versions.
The applicant appealed on points of law.
By an order of 4 September 1997, the Court of Cassation scheduled the hearing for 10 October 1997 and appointed a legal representative. This order was served on the applicant in Italian on 5 September 1997.
On 13 September 1997 the applicant requested the Court of Cassation to appoint an interpreter for the hearing of 10 October 1997. The proceedings were subsequently adjourned until 5 December 1997. The applicant alleges that on that date he was refused the assistance of a lawyer and/or of an interpreter.
By a judgment of 5 December 1997, the Court of Cassation rejected the applicant’s appeal.
On 6 December 1997 the applicant requested the Court of Cassation to declare that the extradition procedure was null and void, as he had been denied the assistance of a legal representative and an interpreter. The result of this claim is not known.
On 22 January 1998 the Ministry of Justice granted the United States’ extradition request.
On 27 February 1998 the applicant was extradited to the United States, where he was imprisoned until 23 December 1999, having served his sentence with remission.
